Citation Nr: 1750828	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  12-19 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hairy-cell leukemia, including as due to in-service exposure to herbicides.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to January 1974.  This appeal is before the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

At the time of his substantive appeal, the Veteran requested a Travel Board hearing.  He, however, did not appear as scheduled in February 2016 and no request for postponement or rescheduling was received.  The Veteran's hearing request is, therefore, deemed withdrawn.  

The matter on appeal was remanded in March 2016 and is now again before the Board.  Because additional development is needed, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking service connection for hairy cell leukemia, which he claims was caused by his in-service exposure to herbicides.  The claims file includes medical evidence confirming the diagnosis of hairy cell leukemia in February 2004.  

In December 2010, the Veteran reported being exposed to Agent Orange while serving at Kadena Air Base in Okinawa, Japan.  He reported regular duty of inspecting barrels of Agent Orange before it was put in planes to fly over Vietnam.  According to the Veteran, the barrels needed inspecting because the corrosive nature of Agent Orange caused it to occasionally eat through the barrels.  When in the facility with these barrels, the Veteran reported the air burned his nose and throat.  He recalled being able to tell by looking at the vegetation on the ground that Agent Orange had been sprayed at his base in Okinawa. 

At the time of his March 2012 notice of disagreement, he reported suffering ulcers in his mouth, throat, and sinuses for one month while in service, which he attributed to Agent Orange.  The Veteran's service treatment records indeed include an August 1971 Kadena Dental Clinic note showing generalized cellulites on the right upper lip, as well as a clinical note dated in December 1971 from the United States Air Force Dispensary Kadena, in Okinawa, showing treatment for multiple canker sores on the Veteran's lips, inside his cheeks and on the tip of his tongue.  

In July 2012, the Veteran suggested exposure to Agent Orange caused him joint pain while in service.  Clinical records during service show treatment in August 1970 in Japan for "pain in mid back, going down right hip and to left lower rib," as well as November 1970 treatment for the right knee following trauma to the knee.  A 1972 x-ray report shows the Veteran was being again examined due to persistent knee pain and swelling; it was within normal limits.  An October 1973 x-ray of the hands, pelvis and bilateral shoulders was done to rule out rheumatoid arthritis.  This x-ray was within normal limits.  The December 1973 Report of Medical History at separation included the Veteran's notation of a history of shoulder pain.  Thus, the Veteran's service treatment records indeed confirm his reports of joint pain in service during and after his tour in Okinawa, and also show that diagnostic testing did not reveal orthopedic causes for this pain.

In March 2016, the Board remanded this issue for evidentiary development in accordance with the procedures outlined in VBA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 10(o), including providing a description of his report of exposure to the Compensation Service for a review of the Department of Defense inventory of herbicide operations to determine whether herbicides were used as alleged, as well as sending a request to the JSRRC for verification of herbicide exposure.  The AOJ conducted this development as required.  In May 2017, the Compensation Service concluded, based upon the Department of Defense's listing of locations outside of Vietnam and the Korean DMZ where Agent Orange was used, that Agent Orange was not used, tested, stored or transported on the island of Okinawa during the Veteran's tour of duty.  The JSRRC response in August 2017 provided the same results.  However, the May 2017 Compensation Service memorandum did confirm that the herbicides observed in use in Okinawa by the Veteran were of the commercial variety.  

Thus, while the Veteran's exposure to Agent Orange has not been confirmed, his in-service exposure to a commercial variety of chemicals is shown in the record.  Further, he has reported in-service symptoms, which are shown in his STRs, and he claims these are related to the in-service exposure.  When a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The Board finds a remand is warranted in order to obtain an opinion to determine whether his hairy cell leukemia is related to his in-service exposure to chemicals during his tour in Okinawa, Japan.  38 C.F.R. § 3.159(c)(4) (2016); also see McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  All pertinent evidence of record should be made available to and reviewed by a VA examiner with sufficient expertise to determine the potential causes of the Veteran's hairy cell leukemia.    

Based upon a review of the pertinent evidence of record, and consideration of the Veteran's personal recollections as to his symptoms and observations in service, the examiner should offer an opinion as to the following question:

Is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's hairy cell leukemia had its onset during active service or is related to any in-service disease, event, or injury, to include the Veteran's exposure to commercial herbicides during his tour in Japan?

The examiner should consider the Veteran's contention that experiencing canker sores and joint pain in service, summarized in the remand narrative above, was related to his in-service herbicide exposure and was potentially the initial onset of his hairy cell leukemia. 

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she must explain why the required opinion cannot be provided.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

2.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished an SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




